Concurring opinion by
Thompson, J.
I concur in the o,pinion of the chief justice. The doctrine of this court in Thomas v. The Commissioners of Allegheny County, 8 Casey 265, repeated in Diamond v. The County of Lawrence, 1 Wright 353, and now practically applied, is, that municipal bonds payable to bearer, are not to the full extent commercial paper. “The seal spoils that,” we said on a former occasion, and that this is true by the law-merchant, no lawyer can doubt. That other courts have held this specialty quality to be merged by the current term “ bearer,” is true ; but this is an innovation demanded perhaps by the times and changes in business, rather than evidence' that such has always been the law, no candid mind will deny. We have not adapted the rule in its application to municipal bonds, a temporary and unfortunate expedient, as we all know, not ¡again to be repeated in this state; but as to the bonds of private corporations, we have as yet not had the point before us. The case of Beaver County v. Armstrong, 8 Wright 63, does not conflict with the doctrine of the cases cited. The only point in that case was, whether interest on over due interest-warrants or coupons was usurious. We decided that it was not. The principal argument was, that interest upon interest was not allowable; not that the full amount of the coupon was not due, because the bonds had been sold below a fixed limit. That was not in the case. Authorities are referred to, it is true, to show the rule to be different in other states from ours on the question of complete negotiability, but that was not *376the point of the case, nor was the fact doubted by any of us, or denied in any of the cases above referred to. The important question decided in that case has, in my opinion, no relevancy to that decided in this, and the case no authority against the rule in this.